ALL SOLID STATE BATTERY AND METHOD FOR PRODUCING ALL SOLID STATE BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 4/15/2021:
Claims 1, 4, 5, 8, and 9 have been amended; claims 2 and 3 have been cancelled.
Claims 12-14 have been added.
Previous rejection under 35 USC 112(b) has been withdrawn.

Claim Objections
Claims 12-14 are objected to because of the following informalities:  “of less” should be “or less”.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive. 
The Applicant discloses: “Thus, when the first anode active material is coated with the lithium oxide, it is not directly coated on the Si- or Sn- containing particle but on the carbon matrix in which the Si-or Sn- containing particles are dispersed. In the present invention, the second directly coated on the Si-based active material, as shown in FIG. 3 herein and as explained at paragraph [0127] of the specification.
In addition, none of the lithium oxide examples of Mizutani [0048] are sulfide solid electrolytes.”
The Examiner respectfully traverses. As explained below in the new rejection under 35 USC 112(a), the Applicant does not disclose direct formation of the second sulfide solid electrolyte on the Si or Sn containing particle. Further, paragraph 0047 discloses that the surface of the anode active material is coated with the lithium oxide. 
Finally, the Applicant discloses in paragraph 0059 of the published specification that the sulfide electrolyte can include a Li element, an X element (X is at least one kind of P, As, Sb, Si, Ge, Sn, B, Al, Ga, and In), and a S element. Also, the sulfide solid electrolyte may further contain at least one of an O element and a halogen element. Examples of the halogen element may include a F element, a Cl element, a Br element, and an I element. Mizutani discloses, in paragraph 0048, that the lithium oxide to be used is not particularly limited if the material is capable of coating the surface of the first anode active material. Examples of the lithium oxide to be used in the present disclosure may include the lithium oxides represented by the general formula LixAOy (provided that A is B, C, Al, Si, P, S, Ti, Zr, Nb, Mo, Ta or W; and "x" and "y" are a positive number). As such, by using the Applicant’s version of a “sulfide electrolyte”, Mizutani also discloses the type of sulfide electrolyte as presently claimed (emphasis added).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 8, the Applicant discloses the second solid electrolyte is formed directly on a surface of the Si-based active material. 
There is no disclosure for the coating layer being formed directly on the surface of the Si-based active material. Paragraph 0127 of the published specification discloses “formed on the surface of the Si particle” but a direct formation is not defined or implied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al. (US 2017/0033352 A1).
Regarding claim 1, Mizutani et al. an all solid state battery (Abstract) comprising a cathode layer (Fig. 2, element 11), an anode layer (Fig. 2, element 12), and a solid electrolyte layer formed between the cathode layer and the anode layer (Fig. 2, element 13 discloses a solid electrolyte layer formed between cathode and anode.); wherein the anode layer contains a Si-based active material of which average particle size is less than 2.6 µm, and a first solid electrolyte (Abstract and claim 1 disclose a Si based anode material with a particle size of 15 µm or less.), a coating layer containing a sulfide solid electrolyte as a second solid electrolyte is formed directly on a surface of the Si-based active material. (Paragraph 0010 and claim 1 disclose the first anode active material is coated with a lithium oxide. Paragraph 0047 discloses the lithium oxide is formed on the surface of the anode active material. Paragraph 0048 discloses the lithium oxide to be used is not particularly limited if the material is capable of coating the surface of the first anode active material. Examples of the lithium oxide to be used in the present disclosure may include the lithium oxides represented by the general formula LixAOy (provided that A is B, C, Al, Si, P, S, Ti, Zr, Nb, Mo, Ta or W; and "x" and "y" are a positive number). As such, by using the Applicant’s version of a “sulfide electrolyte”, Mizutani also discloses the type of sulfide electrolyte as presently claimed.) and a coverage of the coating layer is 70% or more (Paragraph 0049).
Regarding claim 4, Mizutani et al. teach the all solid battery according to claim 2, wherein a thickness of the coating layer is 30 nm or less (Paragraph 0050 discloses 1-20 nm.).
Regarding claim 5, Mizutani et al. teach the all solid battery according to claim 2, wherein the coating layer contains a conductive material (Paragraph 0036 discloses various carbon materials.).
Regarding claim 6, Mizutani et al. teach the all solid battery according to claim 5, wherein a specific surface area of the conductive material is 370 m2/g or more (Paragraph 0036 discloses Ketjen black which has a surface area of 800 m2/g).
Regarding claim 8, Mizutani et al. a teach method for producing an all solid state battery (Abstract) comprising a cathode layer (Fig. 2, element 11), an anode layer (Fig. 2, element 12), and a solid electrolyte layer formed between the cathode layer and the anode layer (Fig. 2, element 13 discloses a solid electrolyte layer formed between cathode and anode.), the method comprises steps of:
a preparing step of preparing a Si-based active material of which average particle size is less than 2.6 µm (Paragraph 0096 and abstract disclose making a Si based anode with a particle size of 15 µm or less.), the Si-based active material having a surface on which a coating layer containing a second solid electrolyte is directly formed, and the second solid electrolyte is a sulfide solid electrolyte (Paragraph 0010 and claim 1 disclose the first anode active material is coated with a lithium oxide. Paragraph 0047 discloses the lithium oxide is formed on the surface of the anode active material. Paragraph 0048 discloses the lithium oxide to be used is not particularly limited if the material is capable of coating the surface of the first anode active material. Examples of the lithium oxide to be used in the present disclosure may include the lithium oxides represented by the general formula LixAOy (provided that A is B, C, Al, Si, P, S, Ti, Zr, Nb, Mo, Ta or W; and "x" and "y" are a positive number). As such, by using the Applicant’s version of a “sulfide electrolyte”, Mizutani also discloses the type of sulfide electrolyte as presently claimed.); and
an anode layer forming step of forming the anode layer using an anode mixture containing the Si-based active material and a first solid electrolyte (Paragraphs 0094 and 0096), wherein a coverage of the coating layer is 70% or more (Paragraph 0049).
Regarding claims 12-14, Mizutani et al. teach the all solid state battery according to claim 1, wherein the average particle size of the Si-based active material is 1.5 or 1.0 or 0.5 µm or less (Paragraph 0096 and abstract disclose making a Si based anode with a particle size of 15 µm or less.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2017/0033352 A1) as applied to claim 8 above, and further in view of Uchiyama et al. (US 2016/0268596 A1).
Regarding claim 9, Mizutani et al. teach the method for producing the all solid state battery according to claim 8. However, Mizutani et al. do not teach wherein in the preparing step, a compression shearing treatment is conducted to a mixture containing the Si-based active material and a second solid electrolyte to form a coating layer containing the second solid electrolyte on a surface of the Si-based active material.
Uchiyama et al. teach wherein in the preparing step, a compression shearing treatment is conducted to a mixture containing the Si-based active material and a second solid electrolyte to form a coating layer containing the second solid electrolyte on a surface of the Si-based active material (Claim 1 discloses a coating step of forming the sulfide solid electrolyte layer by applying a compression shearing treatment using a rotation blade with respect to the oxide active material coated with the oxide solid electrolyte layer, and to the sulfide solid electrolyte material. Further, paragraphs 0032-0034 discloses a Si material for the anode.) .
Therefore, it would have been obvious to one of ordinary skill in the art to modify Mizutani with Uchiyama in order to provide a dense coating layer.
Regarding claim 10, the combination of Mizutani and Uchiyama et al. teach the method of claim 9. Further, Mizutani et al. teach wherein in the mixture, an average particle size of the Si-based active material is smaller than an average particle size of the second solid electrolyte (Claim 1).
Regarding claim 11, the combination of Mizutani and Uchiyama et al. teach the method of claim 9. Further, Uchiyama et al. teach wherein peripheral speed in the compression shearing treatment is 26.4 m/s or more (Paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Mizutani with Uchiyama in order to provide a dense coating layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729